UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

  

cae ee meen ee ee ee ee eee a ee x
THE BETTER ANGELS SOCEETY, INC.,
19¢ev3285 (DLC)
Plaintiff,
ORDER
-y-
Foe penne nara ctvesnecesusaiTeeiacnry Rep cemnaaestacinn taht ‘i
INSTITUTE FOR AMERICAN VALUES, INC. |
d/b/a BETTER ANGELS, \
Defendant. : Dy
a EEE ‘ wl
4

 

cel

DENTSE COTE, District Judge:

An Opinion of November 15, 2019 having granted the
plaintiff’s motion for partial summary judgment on its claim for
trademark infringement, it is hereby

ORDERED that the parties shall contact the chambers of
Magistrate Judge Netburn on or before November 22, 2019 in order
to pursue settlement discussions under her supervision to occur
in January 2020.

IT IS FURTHER ORDERED that the plaintiff, by November 22,
2019, shall submit to the Court a letter identifying any
remaining issues to be determined in this action apart from
damages and injunctive relief under the successful trademark
infringement claim.

Dated: New York, New York
November 15, 2019

toc. bf,

DENISE COTE
United stajes District Judge

 
